Claimant, with two associates, attached shingles to the side of buildings at the agreed price of four dollars per square. There is direct proof that claimant was an employee. Appellant employer furnished all materials, a part of the tools, its foreman directed claimant as to the manner in which the work was to be done and furnished a truck to transport him and his tools from job to job. Claimant was an employee. (Hexamer v. Webb, 101 N. Y. 377; Matter of Beach v. Velzy, 238 id. 100; Matter of Pierce v. Bowen, 247 id. 305.) The fact that claimant received a lump sum for each square is not controlling. (Fancher v. Boston Excelsior Co., 235 N. Y. 272.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.